11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Yamil Luciano,                                 * From the 318th District Court
                                                 of Midland County,
                                                 Trial Court No. FM56956.

Vs. No. 11-15-00280-CV                         * December 21, 2017

Faith Alanna Luciano,                          * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Yamil Luciano.